2017 IL App (2d) 150463
                                 No. 2-15-0463
                           Opinion filed August 4, 2017
_____________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 14-CF-2935
                                       )
KEENAN MORGAN,                         ) Honorable
                                       ) Mark L. Levitt,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE McLAREN delivered the judgment of the court, with opinion.
       Justices Hutchinson and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     After a jury trial, defendant, Keenan Morgan, was found guilty of unlawful possession of

a weapon by a felon (720 ILCS 5/24-1.1(a) (West 2014)) and sentenced to seven years in prison.

The trial court denied defendant’s motion for a new trial, and defendant timely appeals. The sole

issue raised on appeal is whether the trial court adequately inquired into defendant’s pro se claim

of ineffective assistance of counsel. For the reasons that follow, we remand.

¶2                                     I. BACKGROUND

¶3     Defendant was indicted on two counts of unlawful possession of a weapon by a felon

(id.), two counts of aggravated unlawful use of a weapon (720 ILCS 5/24-1.6(a)(1), (a)(3)(C),
2017 IL App (2d) 150463


(a)(3)(A-5) (West 2014)), and one count of defacing identification marks on a firearm (720 ILCS

5/24-5(b) (West 2014)).

¶4     On December 10, 2014, the parties had a conference pursuant to Illinois Supreme Court

Rule 402 (eff. July 1, 2012). The State made a plea offer. The terms of the offer were not stated

on the record.

¶5     On February 17, 2015, the parties had a second Rule 402 conference. Thereafter, the

parties appeared before the court. The State indicated that, during the conference, the State

“modified [its] offer to four years in the DOC at 50 percent.” According to the State, defendant

rejected that offer, and the State revoked it. The trial court confirmed with defendant that the

State had offered him a four-year prison sentence on a Class 2 felony. The court advised

defendant that, given his background, if he were to go to trial, the potential prison sentence

would range from 3 to 14 years. Defendant confirmed that he wanted to reject the State’s offer

of four years and proceed to trial.

¶6     On February 24, 2015, at the outset of defendant’s jury trial, defense counsel stated that

she had a bona fide doubt as to defendant’s fitness to stand trial. The trial court then questioned

defendant about his understanding of the criminal legal process. After speaking with defendant,

the court agreed that a fitness evaluation was warranted and ordered an evaluation. Dr. Anthony

Latham evaluated defendant that afternoon, and a fitness hearing took place the next day.

¶7     At the outset of the fitness hearing, the parties stipulated to Dr. Latham’s qualifications

and to his fitness evaluation, wherein he recommended that defendant be found fit to stand trial.

The report also contained the following comments in the summary:

       “[Defendant] expressed much dissatisfaction, if not vitriol, when discussing his

       interactions with his attorney such as his perception that she ‘does not really give a f**k’



                                               -2-
2017 IL App (2d) 150463


       and has only met with him three times since he was jailed October 25, 2014. [Defendant]

       indicated that he asks his attorney the same questions because of the duration and

       infrequency of the time he has met with her. He also expressed dissatisfaction that his

       attorney informed him that there was ‘a deal of two years on the table.’ [Defendant]

       stated that he wanted to take this deal but his attorney told him it was possible that he

       could receive a term of probation. [Defendant] then indicated that he never rejected the

       deal for two years but his attorney informed him that this deal was no longer available as

       he wanted a term of probation. [Defendant] then expressed that he is only following his

       attorney’s lead. He later pondered the prospects of being assigned an alternative attorney

       because of his belief that his current attorney has provided ‘ineffective counsel.’

               *** He also indicated that his current defense counsel does not listen to him. He

       indicated that he was offered 4-years which he claimed he wanted to accept.”

Defense counsel told the trial court that she did not think that she and defendant could work

together. She stated:

               “Judge, I would note that although the doctor found him him [sic] fit there are

       many statements throughout the entire evaluation regarding the relationship between

       myself and the defendant. That’s always been the issue of the defendant’s fitness for me

       he is unable to assist me as laid out specifically by Dr. Latham, a skeptical view of me,

       his demeanor towards me, I think the word vivitrol or vitrol was used when he’s speaking

       about me, and due to that breakdown in the relationship I do think it’s possible that

       [defendant] and I are just not able to work together in this circumstance, and I do believe

       that [defendant] has a motion based on that.”




                                               -3-
2017 IL App (2d) 150463


¶8     In response, the court indicated that it had reviewed the report and found defendant fit to

stand trial. Thereafter, the following colloquy occurred:

               “THE COURT: Okay. What’s your motion, [defendant]?

               THE DEFENDANT: Um, ineffective counsel.

               THE COURT: Why?

               THE DEFENDANT: I don’t feel like [defense counsel] has my best interest.

               THE COURT: You disagree with her?

               THE DEFENDANT: Right.

               THE COURT: Anything else? Anything specifically she didn’t do for you?

               THE DEFENDANT: Um, she don’t—I don’t feel that is really putting an effort,

       you know, reduce—I mean damage that’s about to be done.

               THE COURT: You mean get you a lower sentence?

               THE DEFENDANT: Yes.

               THE COURT: Listen, [defendant], I understand that sometimes relationships with

       attorneys can be strained especially when an attorney tries to be honest with you. I

       understand your [sic] in a position where it’s your life and you feel like you want to have

       good news all the time, but I’ve got to tell you an attorney’s job is not always to give you

       good news, it’s also to give you bad news if it’s there.

               I observed [defense counsel] throughout these proceedings. I can find nothing to

       indicate in the record or in my observations of her conduct throughout these proceedings

       to even suggest that she has done anything other than represent you to the fullest of her

       abilities.




                                               -4-
2017 IL App (2d) 150463


               She happens, in my view, to be one of the best defense lawyers that works in this

       county that I have seen, [defendant]. You should could [sic] yourself lucky to a [sic]

       good lawyer working for you. I know you don’t always agree. Take me at my word.

       Your motion to discharge her for ineffective assistance is denied. What else do you have,

       [defendant]?

               THE DEFENDANT: Nothing else.”

¶9     Following defendant’s jury trial, defendant was found guilty of unlawful possession of a

weapon by a felon (720 ILCS 5/24-1.1(a) (West 2014)).

¶ 10   Defendant filed a motion for a new trial, arguing, inter alia, that “[t]he Court erred when

it did not grant the Defendant’s pro se pretrial motion for alternative counsel to be appointed due

to a break down in the attorney client relationship and communication.” The trial court denied

the motion, ruling as follows: “I reviewed your motion for a new trial. It largely deals with

matters that were dealt with at the time the case was—at or before the time the case was tried. I

stand by my rulings.” The trial court sentenced defendant to seven years in prison.

¶ 11   Defendant timely appeals.

¶ 12                                      II. ANALYSIS

¶ 13   Defendant contends that the trial court erred in failing to adequately inquire into his

pro se claim of ineffective assistance of counsel. The State responds that the trial court’s inquiry

was adequate and that the court properly determined defendant’s claim to be meritless.

¶ 14   Pursuant to People v. Krankel, 102 Ill. 2d 181 (1984), and its progeny, when a defendant

raises a pro se posttrial claim of ineffective assistance of counsel, the following procedure should

be followed to determine whether new counsel should be appointed:




                                               -5-
2017 IL App (2d) 150463


       “ ‘[W]hen a defendant presents a pro se posttrial claim of ineffective assistance of

       counsel, the trial court should first examine the factual basis of the defendant’s claim. If

       the trial court determines that the claim lacks merit or pertains only to matters of trial

       strategy, then the court need not appoint new counsel and may deny the pro se motion.

       However, if the allegations show possible neglect of the case, new counsel should be

       appointed.’ ” People v. Jolly, 2014 IL 117142, ¶ 29 (quoting People v. Moore, 207 Ill. 2d

       68, 77-78 (2003)).

¶ 15   To determine whether new counsel should be appointed, “some interchange between the

trial court and trial counsel regarding the facts and circumstances surrounding the allegedly

ineffective representation is permissible and usually necessary.” Moore, 207 Ill. 2d at 78. As

part of that interchange, the trial court may question defense counsel and the defendant about the

facts and circumstances surrounding the defendant’s allegations. Id. However, an interchange

with counsel or the defendant is not always necessary, as “the trial court can base its evaluation

*** on its knowledge of defense counsel’s performance at trial and the insufficiency of the

defendant’s allegations on their face.” Id. at 79. In every case, the court must “conduct some

type of inquiry into the underlying factual basis, if any, of a defendant’s pro se posttrial claim of

ineffective assistance of counsel.” Id.

¶ 16   We note that defendant’s pro se claim was made before trial.            A trial court is not

obligated to conduct a pretrial preliminary Krankel hearing on a defendant’s pretrial ineffective-

assistance-of-counsel claim unless the allegations suggest that prejudice will be presumed, e.g.,

where there is a conflict of interest or the complete deprivation of counsel. See People v. Jocko,

239 Ill. 2d 87, 92-93 (2010); People v. Washington, 2012 IL App (2d) 101287, ¶ 22.




                                                -6-
2017 IL App (2d) 150463


Nevertheless, the trial court is not precluded from addressing a defendant’s pretrial claim at a

pretrial hearing. See Washington, 2012 IL App (2d) 101287, ¶ 22.

¶ 17   Regardless of whether a preliminary Krankel hearing was held pretrial or posttrial, “[t]he

operative concern for the reviewing court is whether the trial court conducted an adequate

inquiry into the defendant’s pro se allegations of ineffective assistance of counsel.” Moore, 207

Ill. 2d at 78; see also Washington, 2012 IL App (2d) 101287, ¶¶ 19, 22. “The question of

whether a court has given proper attention to a defendant’s pro se motion claiming ineffective

assistance of counsel is a legal question.” Washington, 2012 IL App (2d) 101287, ¶ 17.

¶ 18   Here, although the trial court inquired into defendant’s pro se claim of ineffectiveness,

the inquiry was inadequate, as it did not address the factual basis of defendant’s claim. To be

sure, when defendant alleged that defense counsel was ineffective, the court asked defendant if

there was anything specific that counsel failed to do. And, although defendant’s response was

less than articulate, the court confirmed with defendant that his claim concerned counsel’s failure

to “get [him] a lower sentence.” But the court stopped its inquiry too soon. In the fitness

evaluation (which counsel specifically cited when alerting the court to defendant’s pro se

motion), defendant complained that the State had made various plea offers that he had wanted to

accept, that counsel did not listen to him, and that he was only following counsel’s lead. Yet

when the court questioned defendant, it did not ask defendant about his discussions with counsel

or how counsel failed to obtain a lower sentence. Nor did it ask counsel any questions about

defendant’s claim.    Instead, the court’s evaluation of defendant’s claim was based on its

knowledge of counsel’s performance. However, the court could not rely on its observations of

counsel, because defendant’s claim was not based on counsel’s in-court performance. See

People v. Vargas, 409 Ill. App. 3d 790, 803 (2011) (“While the trial judge had the opportunity to



                                               -7-
2017 IL App (2d) 150463


observe counsel’s performance, the claims asserted by defendant related to matters de hors the

record and not readily ascertainable by a trial judge.”). Because the court failed to inquire into

the specifics of defendant’s claim, the court could not fully evaluate it. Thus, a remand is

necessary for the limited purpose of conducting a proper inquiry under Krankel. See People v.

McLaurin, 2012 IL App (1st) 102943, ¶ 44 (“When the defendant’s pro se posttrial claims of

ineffective assistance of counsel are based on matters outside the record, and the trial court fails

to conduct an adequate Krankel inquiry, the proper remedy is to remand the matter to the trial

court for the limited purpose of allowing the trial court to conduct the required inquiry.”).

¶ 19                                    III. CONCLUSION

¶ 20   For the reasons stated, we remand for the limited purpose of allowing the trial court to

inquire into the factual basis of defendant’s ineffective-assistance claim.          If defendant’s

allegations show possible neglect of the case, the court should appoint new counsel to argue

defendant’s claim of ineffective assistance. However, if the court concludes that defendant’s

claim lacks merit or pertains only to matters of trial strategy, the court may deny the claim.

¶ 21   Remanded.




                                                -8-